Citation Nr: 1131631	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for abdominal muscle strain, status post thoracolumbar laminectomy.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1982, and from November 1989 to August 2005.

This matter comes before to Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

FINDING OF FACT

The Veteran's service-connected abdominal strain, status post thoracolumbar laminectomy, is manifested by no more than slight disability.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for abdominal muscle strain, status post thoracolumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
 
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the March 2011 rating decision reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service treatment records and the reports of a June 2005 pre-discharge examination and June 2010 VA-contract examination.  Also of record and considered in connection with the claim are various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, the Veteran was granted service connection for abdominal muscle strain, status post thoracolumbar laminectomy, in a March 2006 rating decision.  A 0 percent, noncompensable rating was assigned effective August 15, 2005, the day following the Veteran's discharge from active duty service.

The Veteran's abdominal muscle strain is currently rated as noncompensably disabling under 38 C.F.R. § 4.73, Diagnostic Code 5319.   That diagnostic code rates injury to Muscle Group XIX.  That muscle group supports and compresses the abdominal wall and thorax, and controls flexion and lateral motions of the spine, and synergists in strong downward movements of the arm.  Under Diagnostic Code 5319, a 10 percent evaluation is assigned for a moderate disability; a 30 percent disability evaluation is warranted for a moderately severe disability.  A 50 percent 
evaluation is provided for a severe disability.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

A slight disability of muscles may result from a simple wound of muscle without debridement or infection.  The history of the disability should be considered including service department records of a superficial wound with brief treatment and return to duty and evidence of a wound which was healing with good functional results and no cardinal signs or symptoms of muscle injury or painful residuals. Objective findings include minimal scar, no evidence of fasciola defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of high velocity missile or of the residuals of debridement or of prolonged infection is also considered moderate.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Records in the file of consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Objective evidence of a moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles may result from through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  The history of the disability should be considered including service department record or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability because of inability to keep up with work requirements is to be considered, if present. Objective evidence of a moderately severe disability includes entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side. Tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability usually results from through-and- through or deep penetrating wounds as a result of high velocity missiles, or large or multiple low velocity missiles, or shattering bone fracture with extensive debridement, or sloughing of soft parts, or intermuscular binding and cicatrization.  Ordinarily, this results in extensive ragged, depressed and adherent scars of the skin so situated as to indicate wide damage to muscle groups in the track of the missile(s). Palpation should indicate moderate or extensive loss of deep fascia or of muscle substance. Affected muscles do not swell and harden normally during contraction. 38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

Considering the pertinent evidence in light of the above- noted legal authority, the Board finds that the criteria for a compensable rating percent for the Veteran's abdominal strain under Code 5319 have not been met at any time since to the effective date of the grant of service connection for the disability.

The Veteran's service treatment records reflect that he sustained a back injury as result of a parachute jump.  A severe L2 vertebral compression fracture was treated surgically with a posterior lumbar fusion in 1991, along with a partial corpectomy.   In 2001, he began to develop progressive back pain, and he underwent removal of hardware and posterior lumbar decompression in 2002.  Since then, he reported abdominal pain and hip pain, as well as continuing back pain.

The Veteran was afforded an examination in June 2005, shortly prior to his discharge in August 2005.  He indicated that after the 2002 surgery, he developed a gripping, pressure-like sensation that occurred frequently in the lower abdominal region, as well as the suprapubic area and the bilateral hips and buttocks.  An examination of the abdomen revealed that the abdomen was soft and nontender, without evidence of hepatosplenomegaly or masses.  There was no rebound or guarding.  Bowel sounds were present in all quadrants.  There were no ascites and no superficial vein distention.  Hernias were absent.  A diagnosis of abdominal muscle strain, as residual of lumbar surgery, was assigned.  The examiner noted that, as to the abdominal ligament condition, there was no pathology to render a diagnosis, and there was no evidence of deformity involving the abdominal wall muscles.

On VA-contract examination in July 2010, the Veteran reported that he experienced hip problems on both sides without lateral dominance, and well as pains in the abdominal wall that radiated in lamellar form under the navel from the right to left iliac wing.  He indicated that these pains usually occur around once a month and are not related to other complaints.

On examination, abduction was to 60 degrees and adduction was to 45 degrees, without pain.  There was no notable functional loss or early fatigue or pain onset on repetition.  The abdominal wall was not tender, and there was no muscular defense or resistance.  There was no pressure or pain in the tendon region or pulsation.  As for auscultation, bowel sounds were lively in all four quadrants.  The examiner noted that the abdominal wall was generally unremarkable.  A sonogram of the abdominal wall revealed no inflammatory changes or other abnormalities in the claimed painful area.  The examiner concluded that there were no pathological findings of the abdominal wall.  

Post-service treatment records from the U.S. Army Medical Clinic in Ansbach, Germany from 2007 reflect the Veteran's consistent complaints of hip and back pain.  

In various written statements, the Veteran has indicated that his physicians have explained that the instrumentation in his spine affects the ligaments and tendons that surround the hips and abdomen.  He reported that the most constant, painful aftermath of the second spine surgery has been both hips.  He indicated that while he does experience abdominal tightness, giving him a sensation of having to urinate even if he does not need to, this sensation was not painful or debilitating in any way, but was merely an annoyance.  

Based on the evidence of record, the Board concludes that an increased rating is not warranted under the criteria of Diagnostic Code 5319.  Specifically, the evidence does not demonstrate that the Veteran's abdominal strain constitutes a moderate injury to Muscle Group XIX, which would warrant a compensable 10 percent rating.

With regard to the characteristics associated with a moderate muscle group injury, the Board notes that the Veteran's abdominal strain is the result of his back injury and subsequent surgery-not penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment.  Service records and examinations also do not reflect any objective evidence such as scarring, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, or of definite weakness or fatigue in comparative tests.  A sonogram of the abdominal area was negative, and examination reports reflect no abnormalities of the abdomen or evidence of weakness or fatigue on examination and range of motion testing.  In fact, none of the cardinal symptoms such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement have been demonstrated.  While the Veteran has complained of some pain and discomfort in the abdominal region, he has indicated that these symptoms are minimal in comparison to other regions, such as the hips.  On examination in July 2010, he indicated that these pains usually occur only once a month. As such, the Board concludes that the Veteran's disability is no more than a slight disability of Muscle Group XIX.

To the extent that the Veteran's complaints are more consistent with hip pain, and not abdominal pain, the Board notes that service connection for coxarthrosis and of the right and left hip has been granted, and he is being separately rated for these disabilities.  Evaluation of the same disability under multiple diagnostic codes is prohibited, and thus the Board cannot assign a higher rating for abdominal strain on the basis of hip pain.  38 C.F.R. § 4.14 (2010).

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected abdominal strain could be assigned, but has found none.

In addition, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

There is no evidence to suggest that the abdominal strain has necessitated frequent periods of hospitalization or rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors meeting the first prong of Thun, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that the claim for an initial, compensable rating for abdominal muscle strain, status post thoracolumbar laminectomy, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
ORDER

An initial compensable rating for abdominal muscle strain, status post thoracolumbar laminectomy, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


